AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transfen'ing Bail

UNITED STATES DISTRICT COURT

for the
Northem District of Califomia

United States of America
v. Case No. 5:18-mj-71719 MAG
Henry W. Royer

Charging Distn‘ct: Northern District of F|orida

 

 

Dekndant

`./\./V`/*~/

Charging District’s Case No. 3:18-cr-00091 RV

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. lf the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place; USDC Northern District of F|orida, Pensacola Division Coumoom No_; Judge Char|es J. Kahn, Jr.

 

100 North Palafox Street
Pensaco|a, FL 32502 Date and Time: 12117/2018 11:00 am

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date; 12/05/2018 (/L'/©

 

Judge 's signature

Nathanael Cousins, United States Magistrate Judge

 

Primed name and title

